DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 10/10/2022 is acknowledged.  Claims 15-20 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/12/2020 and 10/21/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2018/0079691 A1) to Donelan et al.  (hereinafter Donelan).
	Donelan is directed toward coated gypsum sheets.  Donelan discloses at paragraph [0045] that the panel core may be gypsum.  Donelan discloses at paragraph [0021] that the panel may be coated with a sodium silicate.  Donelan discloses at paragraph [0021] that the coating may further comprise a filler such as a clay or talc.  Donelan discloses at paragraph [0021] that bentonite may be used as a filler.  Donelan discloses at paragraph [0060] that a solution of calcium chloride may be sprayed onto the panel surface.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a High Temperature Shrinkage (S) of about 10% or less in the x-y directions (width-length) when heated to about 1560 °F (850 °C) according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a Thermal Insulation Index (TD of about 20 minutes or greater according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.   Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a where, when the board is cast at a nominal thickness of 5/8-inch, an assembly is constructed in accordance with any one of UL Design Numbers U305, U419 or U423, the assembly having a first side with a single layer of gypsum boards and a second side with a single layer of gypsum boards, and surfaces of gypsum boards on the first side of the assembly are heated in accordance with the time-temperature curve of ASTM E119-09a, while surfaces of gypsum boards on the second side of the assembly are provided with temperature sensors pursuant to ASTM E119-09a, the gypsum boards inhibit the transmission of heat through the assembly such that: a maximum single value of the temperature sensors is less than about 325 °F plus ambient temperature after about 60 minutes; or an average value of the temperature sensors is less than about 250 °F plus ambient temperature after about 60 minutes.  Donelan discloses each and every element as arranged in claims 1-4 and 8-11.




Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0079691 A1) to Donelan et al.  (hereinafter Donelan).
	Donelan is directed toward coated gypsum sheets.  Donelan discloses at paragraph [0045] that the panel core may be gypsum.  Donelan discloses at paragraph [0021] that the panel may be coated with a sodium silicate.  Donelan discloses at paragraph [0021] that the coating may further comprise a filler such as a clay or talc.  Donelan discloses at paragraph [0021] that bentonite may be used as a filler.  Donelan discloses at paragraph [0060] that a solution of calcium chloride may be sprayed onto the panel surface.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a High Temperature Shrinkage (S) of about 10% or less in the x-y directions (width-length) when heated to about 1560 °F (850 °C) according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a Thermal Insulation Index (TD of about 20 minutes or greater according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.   Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a where, when the board is cast at a nominal thickness of 5/8-inch, an assembly is constructed in accordance with any one of UL Design Numbers U305, U419 or U423, the assembly having a first side with a single layer of gypsum boards and a second side with a single layer of gypsum boards, and surfaces of gypsum boards on the first side of the assembly are heated in accordance with the time-temperature curve of ASTM E119-09a, while surfaces of gypsum boards on the second side of the assembly are provided with temperature sensors pursuant to ASTM E119-09a, the gypsum boards inhibit the transmission of heat through the assembly such that: a maximum single value of the temperature sensors is less than about 325 °F plus ambient temperature after about 60 minutes; or an average value of the temperature sensors is less than about 250 °F plus ambient temperature after about 60 minutes. 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Donelan to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-4 and 8-11.
10.	Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0079691 A1) to Donelan et al.  (hereinafter Donelan) in view of the teachings of (US 2017/0246838 A1) to Rohlf  (hereinafter Rohlf).
	Donelan is directed toward coated gypsum sheets.  Donelan discloses at paragraph [0045] that the panel core may be gypsum.  Donelan discloses at paragraph [0021] that the panel may be coated with a sodium silicate.  Donelan discloses at paragraph [0021] that the coating may further comprise a filler such as a clay or talc.  Donelan discloses at paragraph [0021] that bentonite may be used as a filler.  Donelan discloses at paragraph [0060] that a solution of calcium chloride may be sprayed onto the panel surface.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a High Temperature Shrinkage (S) of about 10% or less in the x-y directions (width-length) when heated to about 1560 °F (850 °C) according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a Thermal Insulation Index (TD of about 20 minutes or greater according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.   Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a where, when the board is cast at a nominal thickness of 5/8-inch, an assembly is constructed in accordance with any one of UL Design Numbers U305, U419 or U423, the assembly having a first side with a single layer of gypsum boards and a second side with a single layer of gypsum boards, and surfaces of gypsum boards on the first side of the assembly are heated in accordance with the time-temperature curve of ASTM E119-09a, while surfaces of gypsum boards on the second side of the assembly are provided with temperature sensors pursuant to ASTM E119-09a, the gypsum boards inhibit the transmission of heat through the assembly such that: a maximum single value of the temperature sensors is less than about 325 °F plus ambient temperature after about 60 minutes; or an average value of the temperature sensors is less than about 250 °F plus ambient temperature after about 60 minutes. 
	Rohlf is directed toward coated gypsum sheets.  Donelan and Rohlf are both directed toward coated gypsum sheets and therefore are analogous art.  Rohlf teaches at paragraph [0006] that a gypsum core is sandwiched between two paper sheets.   Rohlf teaches at paragraph [0006] that a sheet may be coated with a borax.  Rohlf teaches at paragraph [0012] that the borate may be sodium tetraborate.   One would be motivated to add borate to stop mold or insects from eating the paper sheet.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Donelan in view of the teachings of Rohlf to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-5 and 8-14. 




11.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0079691 A1) to Donelan et al.  (hereinafter Donelan) in view of the teachings of (US 2017/0246838 A1) to Rohlf  (hereinafter Rohlf) in further view of (US 2018/0119417 A1) to Li et al.  (hereinafter Li).
	Donelan is directed toward coated gypsum sheets.  Donelan discloses at paragraph [0045] that the panel core may be gypsum.  Donelan discloses at paragraph [0021] that the panel may be coated with a sodium silicate.  Donelan discloses at paragraph [0021] that the coating may further comprise a filler such as a clay or talc.  Donelan discloses at paragraph [0021] that bentonite may be used as a filler.  Donelan discloses at paragraph [0060] that a solution of calcium chloride may be sprayed onto the panel surface.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a High Temperature Shrinkage (S) of about 10% or less in the x-y directions (width-length) when heated to about 1560 °F (850 °C) according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.  Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a Thermal Insulation Index (TD of about 20 minutes or greater according to ASTM C1795-15 when the board is tested at a thickness of 5/8 (0.625) inch.   Donelan discloses a panel having a gypsum core coated with the same alkaline silicate and fillers claimed by the Applicants and therefore it would be expected to have the properties of a where, when the board is cast at a nominal thickness of 5/8-inch, an assembly is constructed in accordance with any one of UL Design Numbers U305, U419 or U423, the assembly having a first side with a single layer of gypsum boards and a second side with a single layer of gypsum boards, and surfaces of gypsum boards on the first side of the assembly are heated in accordance with the time-temperature curve of ASTM E119-09a, while surfaces of gypsum boards on the second side of the assembly are provided with temperature sensors pursuant to ASTM E119-09a, the gypsum boards inhibit the transmission of heat through the assembly such that: a maximum single value of the temperature sensors is less than about 325 °F plus ambient temperature after about 60 minutes; or an average value of the temperature sensors is less than about 250 °F plus ambient temperature after about 60 minutes. 
	Rohlf is directed toward coated gypsum sheets.  Donelan and Rohlf are both directed toward coated gypsum sheets and therefore are analogous art.  Rohlf teaches at paragraph [0006] that a gypsum core is sandwiched between two paper sheets.   Rohlf teaches at paragraph [0006] that a sheet may be coated with a borax.  Rohlf teaches at paragraph [0012] that the borate may be sodium tetraborate.   One would be motivated to add borate to stop mold or insects from eating the paper sheet.
	Li is directed toward coated gypsum sheets.  Donelan and Li are both directed toward coated gypsum sheets and therefore are analogous art.  Li teaches at paragraph [0006] all of the claimed properties of a gypsum sheet claimed.   Li teaches at paragraph [0007] that the core of gypsum includes an expandable graphite.  One would be motivated to have the claimed physical properties and the expandable graphite for better sheet properties.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Donelan in view of the teachings of Rohlf and Li to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-14. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766